Name: COMMISSION REGULATION (EC) No 1745/95 of 18 July 1995 suspending Regulations (EC) No 1088/95, (EC) No 1089/95, (EC) No 1090/95 and (EC) No 1091/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 19 . 7. 95 EN Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1745/95 of 18 July 1995 suspending Regulations (EC) No 1088/95, (EC) No 1089/95 , (EC) No 1090/95 and (EC) No 1091/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries Whereas for economical reasons, it is appropriate to suspend until 7 September 1995 these invitations to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of exports on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), and in particular Article 4 (2) thereof, Whereas Commission Regulations (EC) No 1088/95 (4), (EC) No 1089/95 0, (EC) No 1090/95 0 and (EC) No 1091 /95 Q provide for the issuing of invitations to tender for export refunds ; HAS ADOPTED THIS REGULATION : Article 1 The tenders under Regulations (EC) No 1088/95, (EC) No 1089/95, (EC) No 1090/95 and (EC) No 1091 /95 are hereby suspended until 7 September 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 158 , 8 . 7. 1995, p. 13. (3) OJ No L 147, 30. 6. 1995, p. 7. 0 OJ No L 109, 16. 5. 1995, p. 13. 0 OJ No L 109, 16. 5. 1995, p. 16. 0 OJ No L 109, 16. 5. 1995, p. 19. 0 OJ No L 109, 16. 5. 1995, p. 22.